Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 1 of 13 PageID #: 1498



                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

DWIGHT L. SHIVERS , JR.,

             Plaintiff,

      V.                                : Civil Action No. 17-964-RGA

CONNECTIONS , et al. ,

             Defendants.


Dwight L. Sh ivers , Jr. , James T. Vaughn Correctional Center, Smyrna , Delaware. Pro
Se Plaintiff.

Roopa Sabesan , Esquire , White & Williams, Wilmington , Delaware. Counsel for
Defendant Connections Community Support Program Inc.

Stuart B. Drowos , Deputy Attorney General , Delaware Department of Justice,
Wilmington , Delaware. Counsel for Defendants C/O Diaz, C/O Charles , Sgt. Bowden ,
and C/O McCarthy.




                              MEMORANDUM OPINION




July 10, 2020
Wilmington , Delaware
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 2 of 13 PageID #: 1499



/s/ Richard G. Andrews
ANDREWS, U.S. District Judge:

       Plaintiff Dwight L. Shivers , Jr. was a pretrial detainee housed at Sussex

Correctional Institution in Georgetown , Delaware , when he filed this action pursuant to

42 U.S.C. § 1983.1 (D.I. 3) . He is now a sentenced inmate housed at James T. Vaughn

Correctional Center in Smyrna, Delaware. The Amended Complaint, filed December 1,

2017 , is the operative pleading . (D .I. 14). Plaintiff appears prose and has been

granted leave to proceed in forma pauperis. (D .I. 5). Before the Court are Defendants'

motions for summary judgment. (0 .1. 91 , 94) . Briefing is complete.

I.     BACKGROUND

       A.     The Skin Condition

       On June 1, 2017 , Plaintiff arrived at the James T. Vaughn Correctional Center

and, at intake, was evaluated by medical staff who noted no sores or rashes on his skin .

(0 .1. 95 at 45) . From there , he was transferred to Sussex Correctional Institution . (Id. at

416) . On June 7, 2017, Plaintiff submitted a sick call slip and complained of chronic

itchy skin he described as "some type of allergic reaction to something. " (Id. at 141).

Three days later, Plaintiff was seen by a registered nurse for complaints of skin

irritation. (0 .1. 100 at 1). Plaintiff provided a history of skin irritation and explained it

was something that "usually happens when [he] comes to jail." (Id.). Plaintiff was

examined and given hydrocortisone cream for the rash and advised to follow up with

medical staff during his scheduled initial physical if the rash had not resolved by then .



       1
         When bringing a § 1983 claim, a plaintiff must allege that some person has
deprived him of a federal right , and the person who caused the deprivation acted under
color of state law. West v. Atkins, 487 U.S. 42 , 48 (1988).
                                              1
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 3 of 13 PageID #: 1500



(Id.) . Plaintiff had no complaints about the skin rash or the treatment provided when he

presented for his initial physical on June 13, 2017 . (Id.).

        On June 17, 2017 , Plaintiff submitted a sick call stating he has eczema and that

the hydrocortisone cream provided him was not strong enough . (D.I. 95 at 143). Three

days later, Plaintiff was seen by medical staff and reported no improvement. (D .I. 100

at 2). Plaintiff was assessed by a nurse for itching in his arms , legs and other parts of

the body, and she referred Plaintiff for a follow-up . (Id.). On June 26, 2017 , Plaintiff

submitted a medical grievance, referred to his previously-submitted sick call slips, and

complained that he had not been seen by a doctor and he was in constant agony from

the itching . (D .I. 98 at 6) .

        On June 28 , 2017 , Plaintiff was seen by a nurse practitioner; he relayed that

there was "black mold" on his mattress and it was causing skin itchiness. (D .I. 106 at

8) . Plaintiff also stated that the hydrocortisone cream was not effective . (Id.) . The

nurse practitioner assessed Plaintiff as having non-specific skin eruption , prescribed

prednisone, and advised Plaintiff to follow up if there was no improvement. (Id.) .

Plaintiff started taking prednisone the next day. (D.I. 95 at 310-11) .

        Plaintiff was next seen by a nurse practitioner on July 5, 2017 . (D .I. 106 at 8).

Plaintiff related that, despite medication , he continued with itching; examination

revealed that he continued have small diffuse papules on his legs. (Id.). Treatment of

the condition continued with cream and medication . (Id.) . Plaintiff's condition was

monitored , and he was seen on July 15, 2017, and July 28, 2017 . (D .I. 100 at 4; 106 at

8) . At the July 28 , 2017 vis it, after reviewing Plaintiff's rash and itch history, as well as

the medications that had not been effective for the condition , the nurse practitioner
                                                2
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 4 of 13 PageID #: 1501



assessed Plaintiff with possible scabies and admitted him to the infirmary for

observation and care . (D .I. 100 at 4) . At the same time, medical staff ordered a

terminal cleaning of his mattress. (Id.). While in the infirmary, Plaintiff was treated with

topical creams to treat scabies and he was monitored . (Id. at 3). Plaintiff felt much

better after treatment, denied itch , and was discharged . (D .I. 95 at 38) . In early

October 2017 Plaintiff transferred from SCI to JTVCC . (Id. at 36) .

       Plaintiff testified that he asked medical staff to test him for scabies , and it was

determ ined that he was suffering from scabies . (D.I. 92-2 at 23-24) . Plaintiff

acknowledged that scabies are caused by a parasite , and to date, he has no proof of

black mold. (D.I. 92-2 at 24) .

       8.      The Mattress

       On June 25, 2017 , Plaintiff submitted a grievance and complained that he had

discovered "black mold" on his mattress. (D .I. 92-1 at 2). Michael Maans, who

investigated the grievance , denies Plaintiff's allegations that the mattress was

contaminated with mold. 2 (D.I. 92-3 at 3) . Plaintiff testified that it was not positively

determined as mold because "they refused to test it. " (D.I. 92-2 at 23). Plaintiff testified

that he first noticed the mold when he changed his sheets, but he did not know when

that was. (D .I. 92-2 at 3) .

       In his grievance, Plaintiff states that he complained to Defendant C/O Charles

about red splotches on his skin , asked to be seen by medical , was refused a mattress,




2 I am not sure what the basis is for the mold denial , since when Lt. Maans met with
Plaintiff, the mattress had already been replaced . Lt. Maans does not say he ever saw
the mattress in question .
                                               3
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 5 of 13 PageID #: 1502



and was forced to sleep on the plain "steel" bunk. (D .I. 92-1 at 2). The grievance states

that before Plaintiff discovered the mold , he had submitted two sick call slips due to

severe itching . (Id.). Plaintiff also testified that he had filed sick call slips about itching.

(D .I. 92-2 at 5). He testified that the sick call process had nothing to do with the officers

and that the officers do not provide him any medical care. (Id. at 6).

       Plaintiff testified that Charles told him to file a medical grievance or something

like that, and basically there was nothing Charles could do about it. (D .I. 92-2 at 4). In

Plaintiffs grievance, he states that Defendant C/O McCarthy advised him to submit a

grievance. (D .I. 92-1 at 2). Plaintiff testified that somebody told him to file a grievance .

(D.I. 92-2 at 21) . Plaintiff also showed Sgt. Bowden the mattress , but he did not do

anything. (D.I. 92-2 at 4).

       Plaintiff testified that the State Defendants "neglected" and they cou ld have given

him a new mattress from next door. (D .I. 92-2 at 14). Plaintiff believed the correctional

Officers were lying when they told him they had no power to do that because they run

the tier and can do whatever they want. (Id.). According to the unrefuted declaration of

Staff Lt. Dean Blades , Plaintiffs grievance involved a "purported laundry/clothing issue

(i.e., alleged mold on mattress) ." (D.I. 92-4 at 3). Because it was a laundry unit issue,

the laundry unit was to address the issue and a large shipment of mattresses was due

at any time. (Id. at 4). Upon receipt , replacement mattresses were distributed to

inmates . (Id.).

       The grievance investigative report, dated July 2, 2017 , states that Plaintiff told

investigator Maans that he had received a new mattress and the itching issues were

resolved . (Id. at 3) . However, Plaintiff would not sign off on the grievance because he
                                                4
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 6 of 13 PageID #: 1503




was "upset that it took so long to get a new mattress." (D.I. 92-1 at 3) . Maans states

that when he met with Plaintiff on July 2, 2017 , Plaintiff had already received a new

mattress. 3 (D.I. 92-3 at 3). Plaintiff testified that Maans "did not come to him" on July 2,

2017, but had no evidence to refute it. (D .I. 92-2 at 8). Plaintiff recalled speaking to a

captain or a lieutenant, but did not remember his name. (Id. at 9) .

       Plaintiff names Correctional Officer Diaz as a defendant in the caption of the

Amended Complaint. (D.I. 14). Plaintiff testified that he is not referenced in the body of

the complaint, there are no allegations against him , and he "left him out." (D .I. 92-2 at

18-20).

II.    LEGAL STANDARDS

       "Summary judgment is proper when , viewing the evidence in the light most

favorable to the nonmoving party and drawing all inferences in favor of that party, there

is no genuine dispute as to any material fact and the moving party is entitled to

judgment as a matter of law." Drumgo v. Kuschel, _F . App'x _ , 2020 WL 2316047 , at

*2 (3d Cir. May 11 , 2020) (citing Fed . R. Civ. P. 56(a)) . A fact in dispute is material

when it "might affect the outcome of the suit under the governing law" and is genuine "if

the evidence is such that a reasonable jury could return a verdict for the nonmoving

party. " Anderson v. Liberty Lobby, Inc., 477 U.S. 242 , 248 (1986) . "In considering a

motion for summary judgment, a district court may not make credibility determinations

or engage in any weighing of the evidence; instead , the nonmoving party's evidence 'is

to be believed and all justifiable inferences are to be drawn in his favor." Marino v.


3
  Plaintiff testified that everyone on the tier received new mattresses from the warden .
(D .I. 92-2 at 11-13).
                                                 5
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 7 of 13 PageID #: 1504




Indus. Crating Co., 358 F.3d 241 , 247 (3d Cir. 2004) (quoting Anderson , 477 U.S. at

255) . A court's role in deciding a motion for summary judgment is not to evaluate the

evidence and decide the truth of the matter but rather "to determine whether there is a

genuine issue for trial. " Anderson, 477 U.S. at 249 .

       A party moving for summary judgment has the initial burden of showing the basis

for its motion and must demonstrate that there is an absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317 , 323 (1986) . The burden then

shifts to the nonmoving party to show that there is a "genuine issue for trial. " Id. at 324.

To withstand a properly supported motion for summary judgment, the nonmoving party

must identify specific facts and affirmative evidence that contradict the moving party.

Anderson, 477 U.S. at 250.

       There is "no genuine issue as to any material fact" if a party "fails to make a

showing sufficient to establish the existence of an element essential to that party's

case." Celotex Corp., 477 U.S. at 322 . "If reasonable minds could differ as to the import

of the evidence, " however, summary judgment is not appropriate . See Anderson, 477

U.S. at 250-51.

Ill.   DISCUSSION

       A.     Medical Needs

       Connections moves for summary judgment on the grounds that Plaintiff failed to

proffer any evidence to show that the ongoing care he received for his skin irritation and

possible scabies amounts to deliberate indifference and that Connections maintained a

defective policy, practice, or custom that caused the alleged deliberate indifference.

(D .I. 94 , 102). Plaintiff opposes Connections' motion on the grounds that he was in
                                              6
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 8 of 13 PageID #: 1505



constant agony from June 10, 2017 to July 28 , 2017, Connections tried to minim ize his

condition by calling it a rash , Connections did not respond to his sick call requests within

48 hours in violation of Connections' policy, and Connections' personnel provided

inadequate and ineffective medical care . (D .I. 98 , 103, 106).

       Because Plaintiff was a pretrial detainee during the relevant time , his claims are

governed by the Fourteenth Amendment. "The Supreme Court has concluded that the

Fourteenth Amendment affords pretrial detainees protections 'at least as great as the

Eighth Amendment protections available to a convicted prisoner,"' and the Court of

Appeals for the Third Circuit evaluates medical indifference claims of both pretrial

detainees and convicted prisoners under the same standard . Natale v. Camden Cty.

Corr. Facility, 318 F.3d 575 , 581 (3d Cir. 2003) (quoting City of Revere v.

Massachusetts Gen. Hosp ., 463 U.S. 239 , 244 (1983)) .

       The Eighth Amendment proscription against cruel and unusual punishment

requires that prison officials provide inmates with adequate medical care . Estelle v.

Gamble, 429 U.S. 97 , 103-05 (1976) . To set forth a cognizable medical needs claim , a

pretrial detainee must allege (i) a serious medical need and (ii) acts or omissions by

prison officials that indicate deliberate indifference to that need. See id. at 104; Rouse

v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if

he knows that a prisoner faces a substantial risk of serious harm and fails to take

reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825 , 837 (1994) .

Deliberate ind ifference may lie upon a claim of inadequate medical treatment, and it

may also be based upon a claim of delay or complete denial of medical care. See



                                              7
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 9 of 13 PageID #: 1506



Pearson v. Prison Health Serv., 850 F.3d 526 , 535 (2017) (citing United States ex rel.

Walker v. Fayette Cty. , 599 F.2d 573 , 575 n.2 (3d Cir. 1979)).

       "A prisoner does npt have the right 'to choose a specific form of medical

treatment. "' Lasko v. Watts , 373 F. App'x 196, 203 (3d Cir. Apr. 10, 2010) (quoting

Harrison v. Barkley, 219 F.3d 132, 136 (2d Cir. 2000)). "Mere disagreement as to the

proper medical treatment is insufficient" to state a constitutional violation . Spruill v.

Gillis, 372 F.3d 218 , 235 (3d Cir. 2004) (cleaned up) . An inmate's claims against

members of a prison medical department are not viable under § 1983 where the inmate

receives continuing care , but believes that more should have been done by way of

diagnosis and treatment and maintains that options available to medical personnel were

not pursued on the inmate's behalf. Estelle v. Gamble, 429 U.S. at 107.

       A prison official may manifest deliberate indifference by "intentionally denying or

delaying access to medical care. " Id. at 104-05. However, a delay or denial of medical

treatment claim is approached differently than an adequacy of care claim .

       Unlike the deliberate indifference prong of an adequacy of care claim
       (which involves both an objective and subjective inquiry) , the deliberate
       indifference prong of a delay or denial of medical treatment claim involves
       only one subjective inquiry - since there is no presumption that the
       defendant acted properly, it lacks the objective, propriety of medical
       treatment, prong of an adequacy of care claim. Absent that objective
       inquiry, extrinsic proof is not necessary for the jury to find deliberate
       indifference in a delay or denial of medical treatment claim. All that is
       needed is for the surrounding circumstances to be sufficient to permit a
       reasonable jury to find that the delay or denial was mohvated by non-
       medical factors.

Pearson v. Prison Health Serv., 850 F.3d at 537 ; see U.S. ex rel. Walker v. Fayette

Cty. , 599 F.2d at 575 n.2.



                                               8
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 10 of 13 PageID #: 1507



       The record evidence clearly demonstrates that Plaintiff was provided medical

care for his skin condition . He was seen at least seven times over a two-month period

and during that time different medications and creams were administered in an effort to

provide Plaintiff relief. While Plaintiff may not agree with the treatment he initially

received , medical personnel continued to treat the skin condition and did so

successfully as declared by Plaintiff following his admission to the prison infirmary, "I

feel so much better now! I think it is finally over. " (D .I. 95 at 38). It simply cannot be

said that medical personnel were deliberate indifferent to Plaintiff's medical needs.

       In addition, Plaintiff's complaints that Connections violated its own policy

because he was not seen within 48 hours of submitting a sick call slip do not rise to the

level of a constitutional claim . There was no inordinate delay between Plaintiff's

submission of sick call slips and a medical provider visit. Moreover, nothing in the

record suggests that any delay was the motivated by non-medical factors.

       Connections and its medical personnel did not violate Plaintiff's constitutional

rights. No reasonable jury could find for Plaintiff on the medical needs claim he raises.

Therefore, the Court will grant Connections' motion for summary judgment.

       8.     Conditions of Confinement

       State Defendants move for summary judgment on the grounds that there are no

allegations directed towards Diaz and Plaintiff has failed to establish that Charles ,

Bowden , and McCarthy violated Plaintiff's constitutional rights. (D .I. 91, 92). Plaintiff

opposes the motion and argues that it should be denied for the same reasons an earlier

motion to dismiss was denied . (D.I. 104).


                                               9
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 11 of 13 PageID #: 1508



        The Court turns first to Defendant Diaz. There are no allegations in the

 Amended Complaint against Diaz and there is no record evidence to ind icate his

 personal involvement in any of Plaintiffs claims . As is well established , liability in a§

 1983 action is personal in nature, and to be liable, a defendant must have been

 personally involved in the wrongful conduct. In other words , defendants are "liable only

 for their own unconstitutional conduct. " Barkes v. First Corr. Med., Inc., 766 F.3d 307 ,

 316 (3d Cir. 2014) , rev'd on other grounds sub nom. Taylor v. Barkes, 575 U.S. 822

 (2015) . Because there is no evidence of Diaz's personal involvement, summary

judgment on his behalf is appropriate as a matter of law.

        Plaintiff raises a conditions of confinement claim against Charles , Bowden , and

 McCarthy. Pretrial detainees retain at least those constitutional rights enjoyed by

 convicted prisoners ; this principle applies to claims regarding jail conditions. Bell v.

 Wolfish , 441 U.S. 520 , 545 (1979) ; Hubbard v. Taylor, 399 F.3d 150, 165-66 (3d Cir.

 1005); Natale v. Camden Cty. Corr. Facility, 318 F. 3d at 581-82 ; Kost v. Kozakiewicz , 1

 F.3d 176, 187-88 (3d Cir. 1993).

        The Due Process Clause of the Fourteenth Amendment prohibits conditions of

confinement that "amount to punishment. " Bell v. Wolfish , 441 U.S. at 535 ; Robinson v.

Danberg, 673 F. App 'x 205 , 212 (3d Cir. 2016) . To determine whether conditions are

punitive, the Court considers : "(1) whether there are any 'legitimate purposes ...

served by [the] conditions' and (2) 'whether [the] conditions are rationally related to

[those] purposes. Robinson , 673 F. App 'x at 212 (quoting Union Cty. Jail Inmates v.

DiBuono, 713 F.2d 984 , 992 (3d Cir. 1983).



                                              10
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 12 of 13 PageID #: 1509



       As explained by the Supreme Court, crowding and other living cond itions may

constitute punishment of detainees if they inflict "genuine privations and hardships over

an extended period of time[.]" Bell, 441 U.S. at 542. '"There is, of course , a de

minimus level of imposition with which the Constitution is not concerned ."' Id. at 539

n.21 (quoting Ingraham v. Wright, 430 U.S. 651 , 674 (1977)). The Fourteenth

Amendment standard of unconstitutional punishment contains an objective component

which requires an inquiry into whether the deprivation at issue was "sufficiently serious ."

Stevenson v. Carroll, 495 F.3d 62 , 68 (3d Cir. 2007) .

       No reasonable jury could conclude that the single "mold" incident violated

Plaintiffs constitutional rights . The record evidence is that Plaintiff discovered what he

perceived to be mold on his mattress. He complained about the mattress and his itchy

condition to Defendants Charles, Bowden , and McCarthy, two of whom counseled him

to submit grievances. Plaintiff did just that. Within one week of the submission of his

grievance, Plaintiff, as well as all inmates on his tier, were the recipients of new

mattresses. While Plaintiff believed that the State Defendants had the power to give

him a new mattress from next door and that they were lying when he was told they

could not, the unrefuted evidence is that the mattress issue fell under the purview of the

laundry unit.

       While no doubt uncomfortable and unpleasant, by Plaintiff's own account the

mattress at issue was removed - his grievance states that he was forced to sleep on

the plain "steel" bunk, and within a week, if not sooner, he was given a new mattress.

The record does not support a find ing that Plaintiff was subjected to genuine privations

and hardships over an extended period of time. Nor do the circumstances rise to the
                                             11
Case 1:17-cv-00964-RGA Document 107 Filed 07/10/20 Page 13 of 13 PageID #: 1510



level of a "punishment" that implicated Plaintiff's substantive due process rights. See,

e.g., Hubbard v. Taylor, 538 F.3d 229 , 235 (3d Cir. 2008) (holding that triple celling

of pretrial detainees and use of floor mattresses did not violate detainee's due process

rights because they "were not subjected to genuine privations and hardship over an

extended period of time").

      Accordingly, the Court will grant State Defendants' motion for summary

judgment.

IV.   CONCLUSION

      For the above reasons , the Court will grant Defendants' motions for summary

judgment.

      An appropriate order will be entered .




                                            12
